Citation Nr: 0018382	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to May 
1962.  He died on October [redacted], 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 


FINDING OF FACT

No competent evidence has been presented that tends to the 
link any fatal disease process with military service, or with 
previously service-connected disability.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran should have been 
service connected for hypertension because it first 
manifested itself while he was in military service.  It is 
maintained that the veteran's hypertension led to his having 
strokes and the multi-infarct dementia that hastened his 
death.  It is also requested that the appellant be afforded 
the benefit of the doubt.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist her in developing the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

Therefore, the threshold question to be answered is whether 
the appellant has presented a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1999).  In short, evidence must be presented 

showing that disability which has been linked to military 
service is either a principal or contributory cause of death.  
§ 3.312.

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

The veteran's death certificate shows that he died of 
hypernatremia and dehydration.  Other conditions listed as 
contributing to the veteran's death were severe multi-infarct 
dementia.  Although the appellant has argued that the veteran 
had hypertension that began in service, which in turn 
contributed significantly to his demise, she has not 
submitted any medical evidence supporting such an assertion.  
Her allegation alone is not enough to make her claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service records refer to complaints, diagnoses, 
and/or treatment for a right hydrocele and a low back problem 
for which service connection was subsequently granted.  See 
RO decisions entered in February 1946 and July 1981.  
Thereafter, the record on appeal shows the veteran's periodic 
complaints, diagnoses, and/or treatment for these 
disabilities.  However, the record is devoid of any medical 
evidence that associates any of the service-connected 
disabilities with the disease processes that led to his 
death-hypernatremia, dehydration, and severe multi-
infarction dementia.

The record indicates that, beginning several years after 
service, the veteran had problems associated with various 
disease processes beyond those identified on his death 
certificate, such as arteriosclerotic heart disease, 
myocardial infarction, hypertension, and chronic angina, any 
one of which might conceivably be viewed as contributing 
significantly to the veteran's demise.  Additionally, VA 
treatment records show that the veteran, many years after 
service, had problems associated with various other 
difficulties, including chronic urinary tract infections, 
pneumonia, a fractured clavicle, cervical spine 
osteoarthritis, and a number of head injuries.  However, no 
medical opinion evidence has been presented linking any of 
the foregoing problems to his period of military service or 
to previously service-connected disabilities.  Finally, no 
medical evidence has been presented to show that any chronic 
disease process, such as heart disease or hypertension, was 
manifested within a year of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  (The 
record on appeal shows the veteran was first diagnosed with 
arteriosclerotic heart disease and a myocardial infarction in 
May 1965, three years after his separation from military 
service, and he was first diagnosed with other problems 
sometime thereafter.)

The record on appeal contains voluminous VA treatment 
records, dated from May 1962 to October 1998, which show, in 
substance, the veteran's complaints, diagnoses, and treatment 
for service-connected and non service-connected disabilities.  
It also contains a number of statements from the appellant.  
However, absent the presentation of competent medical 
evidence linking a principal or contributory cause of death 
to military service or to service-connected disability, or 
without competent evidence showing that an already service-
connected disability contributed to any fatal process, the 
Board finds that the appellant has not met the burden of 
submitting a well-grounded claim.  Espiritu, supra.

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  Therefore, the appeal of service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

